FILED
                             NOT FOR PUBLICATION                            DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SALVADOR URIBE-ESPINOSA,                         No. 08-72993

               Petitioner,                       Agency No. A095-294-778

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Salvador Uribe–Espinosa, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings and to reconsider its prior order. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen and reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The BIA acted within its discretion in denying Uribe–Espinosa’s motion as

untimely because it was filed nearly three years after the BIA’s May 3, 2005, final

removal order, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within

90 days of the entry of a final administrative order of removal); 8 C.F.R.

§ 1003.2(b)(2) (motion to reconsider must be filed within 30 days of the entry of a

final administrative order of removal), and Uribe–Espinosa does not contend he is

entitled to equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.

2003) (deadline can be equitably tolled “when a petitioner is prevented from filing

because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-72993